DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21, 24, 28, and 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 21, by the limitation the second conducting wiring metal plate is connected at the second edge portion to the second electrode, whereby supporting the semiconductor element from a second direction opposite to the first direction; wherein, the second edge portion is a wire or a ball;
In claim 24, by the limitation the plating layer is provided by plating on a second surface opposite to the first surface of the semiconductor element that electrically connects a second electrode provided on a second surface opposite to the first surface of the semiconductor element whereby supporting the semiconductor element;
In claim 41, by the limitation the second conducting wiring metal plate is connected at the second edge portion to the second electrode, whereby supporting the semiconductor element from a second direction opposite to the first direction, and; wherein, the second edge portion is in a chevron, a trapezoidal, an arc or a wavy shape;
In claim 42, by the limitation the plating layer is provided by plating on a second surface opposite to the first surface of the semiconductor element that electrically connects a second electrode provided on a second surface opposite to the first surface of the semiconductor element whereby supporting the semiconductor element.
Claim 28 depends on claim 21.  Claim 43 depends on claim 24.  Claim 44 depends on claim 41.  Claim 45 depends on claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/14/2021